PRATT, J.
It is not necessary to discuss the questions raised in this case, as they are involved in the case of Baird and others against the same defendants now before the court. 27 N. Y. Supp. *658535. The only point in this case not raised in the Baird Case is as to whether the defendants were bound to divide the county into 18 assembly districts, equally, in reference to citizen population, as near as attainable. Assuming such to be the construction of the law, it does not appear that there is any such material discrepancy in this case as will justify setting aside the apportionment. It would be impossible to have an exact mathematical equality, and the law does not require it. The court below has found that that makes no difference, as the citizen population practically bears the same relation to the alien population in all the assembly districts, and we are forced to the same conclusion. Order affirmed, with costs. All concur.